     Case 1:20-cv-00865-AWI-EPG Document 12 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9
     TERRENCE JESSE MOORE,                                  Case No. 1:20-cv-00865-AWI-EPG (PC)
10
                                             Plaintiff, ORDER RE: PLAINTIFF’S
11                                                      DECLARATION FOR ENTRY OF
                    v.                                  DEFAULT
12

13   HEATHER DIAZ,                                          (ECF No. 11)

14                                         Defendant.

15

16         Terrence Jesse Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

18         On August 5, 2020, Plaintiff filed a declaration for entry of default. (ECF No. 11).

19   Plaintiff alleges that Defendant was served with a copy of the summons and complaint on June

20   29, 2020, that more than twenty-one days has elapsed since Defendant was served, and that

21   Defendant failed to file an answer or otherwise defend this action. However, the Court has not

22   issued a summons in this case or served Defendant with the complaint and summons. On June

23   29, 2020, the undersigned did sign findings and recommendations, but these findings and

24   recommendations must be reviewed by the district judge. If the district judge allows any claims

25   to proceed passed screening, the Court will authorize service after the district judge issues the

26   order allowing the claims to proceed.

27   \\\

28   \\\
                                                        1
     Case 1:20-cv-00865-AWI-EPG Document 12 Filed 08/06/20 Page 2 of 2

 1           Accordingly, based on the foregoing, the Court will not enter Defendant’s default at this

 2   time.

 3
     IT IS SO ORDERED.
 4

 5      Dated:       August 6, 2020                             /s/
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
